Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 1 of 15   PageID #: 2163



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,          )      Crim. No. 02-00547 SOM
                                    )      Civ. No. 21-00212 SOM/RT
       Plaintiff-Respondent,        )
                                    )      ORDER DENYING DEFENDANT’S
       vs.                          )      MOTION SEEKING
                                    )      RECONSIDERATION OR
 KENNETH CHARLES McNEIL,            )      CLARIFICATION OF THE ORDER
                                    )      DENYING HIS FOURTH PETITION
      Defendant-Petitioner.         )      FOR WRIT OF CORAM NOBIS
 ____________________________       )

       ORDER DENYING DEFENDANT'S MOTION SEEKING RECONSIDERATION
               OR CLARIFICATION OF THE ORDER DENYING HIS
                FOURTH PETITION FOR WRIT OF CORAM NOBIS

 I.          INTRODUCTION.

             On July 12, 2021, this court denied Defendant Kenneth

 Charles McNeil’s most recent post-trial request for collateral

 relief from his conviction and judgment, ruling that McNeil’s

 latest coram nobis petition (his fourth, following an

 unsuccessful motion under 28 U.S.C. § 2255) had failed to show

 any trial error of a fundamental nature and/or why he could not

 have raised his arguments earlier.        See Order Denying Defendant’s

 Petition for Writ of Coram Nobis, ECF No. 208.          On July 23, 2021,

 McNeil sought reconsideration or clarification of that order.

 See ECF No. 209.     That motion is denied.

 II.         RECONSIDERATION STANDARD.

             Although the Federal Rules of Criminal Procedure do not

 expressly authorize the filing of motions for reconsideration,

 circuit courts, including the Ninth Circuit, have held that
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 2 of 15   PageID #: 2164



 motions for reconsideration may be filed in criminal cases.              See

 United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003) (“As

 noted by the Second and Ninth Circuits, motions for

 reconsideration may be filed in criminal cases”); United States

 v. Martin, 226 F.3d 1042, 1047 n.7 (9th Cir. 2000) (“As the

 Second Circuit noted . . . , post-judgment motions for

 reconsideration may be filed in criminal cases”); United States

 v. Amezcua, 2015 WL 5165235, at *1 (E.D. Cal. Sept. 2, 2015)

 (“The Ninth Circuit allows parties to file motions for

 reconsideration in criminal cases, although the Federal Rules of

 [Criminal] Procedure do not explicitly provide for such

 motions.”), aff'd, 670 F. App’x 454 (9th Cir. 2016).

             In ruling on motions for reconsideration in criminal

 cases, courts have relied on the standards governing Rule 59(e)

 and Rule 60(b) of the Federal Rules of Civil Procedure.            See

 Amezcua, 2015 WL 5165235, at *1.

             A Rule 59(e) motion must be filed within 28 days of the

 final order or judgment in issue and may only be granted when:

 “1) the motion is necessary to correct manifest errors of law or

 fact upon which the judgment is based; 2) the moving party

 presents newly discovered or previously unavailable evidence,

 3) the motion is necessary to prevent manifest injustice, or

 4) there is an intervening change in controlling law.”            Hiken v.

 Dep't of Def., 836 F.3d 1037, 1042 (9th Cir. 2016) (quotation


                                       2
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 3 of 15   PageID #: 2165



 marks and citations omitted).       Rule 59(e) motions based on new

 evidence may not be based on “matters already available or known

 to the party submitting them as new evidence.”          3 Moore’s

 Manual–Fed. Practice & Procedure § 24.82 (Lexis Advance 2020).

             Rule 60(b) of the Federal Rules of Civil Procedure

 permits relief from final judgments, orders, or proceedings.

 Such a motion may be granted on any one of six grounds:

             (1) mistake, inadvertence, surprise, or
             excusable neglect;

             (2) newly discovered evidence that, with
             reasonable diligence, could not have been
             discovered in time to move for a new trial
             under Rule 59(b);

             (3) fraud (whether previously called
             intrinsic or extrinsic), misrepresentation,
             or misconduct by an opposing party;

             (4) the judgment is void;

             (5) the judgment has been satisfied,
             released, or discharged; it is based on an
             earlier judgment that has been reversed or
             vacated; or applying it prospectively is no
             longer equitable; or

             (6) any other reason that justifies relief.

 Fed. R. Civ. P. 60(b).

 III.        ANALYSIS.

             McNeil seeks reconsideration or clarification of this

 court’s order denying his petition for coram nobis relief.             That

 order denied coram nobis relief because McNeil had failed to meet

 the requirement that he establish all of the following:


                                       3
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 4 of 15   PageID #: 2166



             (1) a more usual remedy is not available;
             (2) valid reasons exist for not attacking the
             conviction earlier; (3) adverse consequences
             exist from the conviction sufficient to
             satisfy the case or controversy requirement
             of Article III; and (4) the error is of the
             most fundamental character.

 Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1987);

 accord Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir.

 2002) (same); Estate of McKinney v. United States, 71 F.3d 779,

 781-82 (9th Cir. 1995) (same).

             McNeil was convicted of having violated 18 U.S.C.

 § 2262(a)(1), which stated at the time of his conviction:

             A person who travels in interstate or foreign
             commerce, or enters or leaves Indian country,
             with the intent to engage in conduct that
             violates the portion of a protection order
             that prohibits or provides protection against
             violence, threats, or harassment against,
             contact or communication with, or physical
             proximity to, another person, or that would
             violate such a portion of a protection order
             in the jurisdiction in which the order was
             issued, and subsequently engages in such
             conduct, shall be punished . . . .

 18 U.S.C. § 2262(a)(1) (effective Oct. 28, 2000, to Jan. 4,

 2006).

             At trial, the jury was instructed:

             In order for you to find the defendant guilty
             of the offense charged against him in the
             indictment, the government must prove each of
             the following elements beyond a reasonable
             doubt:

                  First, that there was a protection order
             that prohibited and provided protection
             against the defendant contacting,

                                       4
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 5 of 15   PageID #: 2167



             communicating with, or being in the physical
             proximity to another person;

                  Second, that the defendant intentionally
             engaged in conduct that violated the
             protection order;

                  Third, before violating the protection
             order the defendant traveled in interstate
             commerce by crossing a state boundary; and

                  Fourth, at the time the defendant
             crossed the state boundary, he had the intent
             to engage in conduct that would violate the
             protection order.

                  With respect to the first element, the
             parties have stipulated that the order
             granting petition for injunction against
             harassment filed on September 25th, 2001, . .
             . is a protection order within the meaning of
             the statute, Title 18, United States Code,
             Section 2262, sub (a), sub (1).

                  With respect to the fourth element, it
             is possible that the defendant may have had
             more than one purpose in coming to Hawai`i.
             It is not necessary for the government to
             prove that the sole and single purpose of the
             defendant’s travel to Hawai`i was to engage
             in conduct that would be in violation of the
             protection order. You may find that the
             intent element has been satisfied if you are
             persuaded that one of the dominant purposes
             that the defendant had in coming to Hawai`i
             was to engage in conduct that would be in
             violation of the protection order.

 ECF No. 202-2, PageID #s 1811-12.

             McNeil had flown to Hawaii, then went to a shopping

 center where he interacted with J.B., a minor he was prohibited

 from having contact with under a state court’s temporary

 restraining order.


                                       5
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 6 of 15   PageID #: 2168



             A.    McNeil’s Misrepresentation of the Record Does Not
                   Justify Reconsideration.

             This is McNeil’s fourth coram nobis motion.          On appeal

 from the denial of his third coram nobis petition, McNeil argued

 that he lacked the requisite intent to violate the protective

 order because he did not expect J.B. to be at the shopping center

 at the time he ran into him.       See ECF No. 202-4, PageID # 1990.

 The Government responded by arguing that it “did not have to show

 that McNeil intended [to] violate the protection order at a

 specific time and place (such as the mall) or in a specific

 manner.    Of course, the government did not have to show that

 McNeil knew [J.B.] would be at the mall on May 26, 2002.”            ECF

 No. 198, PageID # 1140.      The Government stated: “On May 22, 2002,

 while he was still on the airplane, he probably did not know that

 [J.B.] would go to the mall alone on May 26, 2002, but that does

 not translate into a lack of knowledge that he might be able to

 act in violation of the protection order.”         Id.

             On appeal from the denial of his third coram nobis

 petition, McNeil asserted that he could not have traveled to

 Hawaii with an intent to violate the protective order because he

 had not believed there would be an opportunity to violate it.

 The Ninth Circuit rejected that argument, ruling that McNeil did

 not demonstrate valid reasons for having failed to make that

 argument on direct appeal or in his § 2255 motion.           United States

 v. McNeil, 812 F. App'x 515, 516 (9th Cir. 2020).          The Ninth

                                       6
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 7 of 15   PageID #: 2169



 Circuit further ruled, “McNeil has also failed to meet his burden

 of demonstrating the jury erred at all in convicting him, much

 less that it was an error of the most fundamental character.”

 Id. (quotation marks and citation omitted).          It noted that intent

 is a factual determination made by the jury.          Id.   The jury

 instructions were uncontested.        Id.   The Ninth Circuit ruled,

 “Based on the evidence presented at the trial, a reasonable jury

 could conclude that McNeil traveled to Hawaii with intent to

 engage in conduct violative of the protective order.”            Id.

 Contrary to what McNeil says, the Ninth Circuit did not rule that

 McNeil knew J.B. would be at the mall.         See id.

             Now, in his fourth coram nobis petition, McNeil again

 challenges proof of the intent element.         This time he contends in

 a Brady-ish argument that the Government failed to disclose

 before trial that, “[o]n May 22, 2002, while he was still on the

 airplane, he probably did not know that [J.B.] would go to the

 mall alone on May 26, 2002.”       See ECF No. 197, PageID # 1112.

 McNeil further argues that, had the Government made that

 concession at trial, there would not have been sufficient

 evidence to convict him.       Id., PageID #s 1113-14.      The fourth

 element the jury was instructed on states, “[A]t the time the

 defendant crossed the state boundary, he had the intent to engage

 in conduct that would violate the protection order.” Id.




                                       7
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 8 of 15   PageID #: 2170



             In denying McNeil’s fourth coram nobis request, this

 court ruled that McNeil failed to show any error, let alone one

 of a fundamental character:

             The Government’s so-called concession is
             nothing more than logic or common sense.
             Absent having arranged to meet J.B. ahead of
             time, McNeil could not have known at the time
             he was on the plane to Hawaii that J.B. would
             be at the mall four days later. The Ninth
             Circuit has already determined that there was
             sufficient evidence from which a jury could
             find the requisite intent to support a
             § 2262(a)(1) conviction, stating: “Based on
             the evidence presented at the trial, a
             reasonable jury could conclude that McNeil
             traveled to Hawaii with intent to engage in
             conduct violative of the protective order.”
             McNeil, 812 F. App’x at 516. In other words,
             McNeil could be convicted if he traveled to
             Hawaii with the intent to violate the
             protective order. He did not need to know
             exactly when or how he would do so. The
             Government’s post-trial statement about what
             McNeil probably knew or did not know on the
             plane does not negate the intent element.

 ECF No. 208, PageID # 2096.

             In his motion for reconsideration, McNeil argues that

 this court erred because its decision necessarily implies that

 the jury convicted him because he followed J.B. to the mall.             He

 claims that the jury was not presented with that argument and

 that it is factually unsupported.         See ECF No. 209, PageID

 # 2107.    These arguments misrepresent this court’s ruling and the

 record.

             First, this court did not rule that McNeil followed

 J.B. to the mall.     This court simply noted that the Ninth Circuit

                                       8
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 9 of 15   PageID #: 2171



 had already determined that, “[b]ased on the evidence presented

 at the trial, a reasonable jury could conclude that McNeil

 traveled to Hawaii with intent to engage in conduct violative of

 the protective order.”      McNeil, 812 F. App’x at 516.         Whether

 McNeil followed J.B. to the mall was not part of this court’s

 analysis.

             Second, the prosecution actually argued to the jury

 that McNeil could be convicted if the jury determined that McNeil

 followed J.B. to the mall.       Based on circumstantial evidence and

 inferences that the jury was allowed to draw from the factual

 evidence (i.e., that McNeil knew J.B. frequented the mall he

 lived near), the Government contended in its closing argument at

 trial:

             [McNeil] went to Mililani Town Center, the
             one place where he was likely to see [J.B.].
             Did he follow him there? We don’t know. But
             how is it that he’s there at the exact same
             minute? You know, if it’s purely a
             coincidence, then he should have bought a
             lottery ticket that day.

 ECF No. 202-2, PageID # 1803.       Thus, the jury was clearly

 presented with the argument that McNeil either followed J.B. to

 the mall or waited for him there.

             In his Reply, McNeil argues that he could not have been

 convicted if he was coincidentally at the mall when he ran into

 J.B, representing that his sole argument at trial was that it was

 a coincidence that he ran into J.B. at the mall.          Regardless of


                                       9
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 10 of 15    PageID #: 2172



  whether McNeil is accurately portraying the argument he made to

  the jury, the jury necessarily rejected that argument when it

  convicted him.

              In his Reply in support of reconsideration, McNeil also

  argues that § 2262(a)(1) is an unconstitutional infringement on

  his right to travel.     Because that argument was not made in his

  motion for reconsideration, this court disregards it under Local

  Rule 7.2.    See L.R. 7.2 (“Any argument raised for the first time

  in the reply shall be disregarded.”).        This, of course, does not

  mean that McNeil may turn around and file a fifth coram nobis

  petition.    Any such petition would have to demonstrate a valid

  reason for not having raised the argument earlier.          See

  Hirabayashi, 828 F.2d at 604.

              B.   There Was No Violation of Brady v. Maryland, 373
                   U.S. 83 (1963).

              McNeil argues that this court erred in failing to

  conduct an analysis to determine whether the Government had

  improperly failed to disclose exculpatory evidence indicating

  that, “[o]n May 22, 2002, while he was still on the airplane, he

  probably did not know that [J.B.] would go to the mall alone on

  May 26, 2002.”    There are generally three components to a

  violation of Brady v. Maryland, 373 U.S. 83 (1963): “The evidence

  at issue must be favorable to the accused, either because it is

  exculpatory, or because it is impeaching; that evidence must have

  been suppressed by the State, either willfully or inadvertently;

                                      10
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 11 of 15   PageID #: 2173



  and prejudice must have ensued.”         Strickler v. Greene, 527 U.S.

  263, 281-82 (1999); see also Hamilton v. Ayers, 583 F.3d 1100,

  1110 (9th Cir. 2009).     In denying his fourth coram nobis

  petition, this court implicitly rejected McNeil’s Brady argument.

             The Government’s statement on appeal was not

  exculpatory evidence that was suppressed by the Government.

  Instead, as this court noted, it “is nothing more than logic or

  common sense.    Absent having arranged to meet J.B. ahead of time,

  McNeil could not have known at the time he was on the plane to

  Hawaii that J.B. would be at the mall four days later.”           ECF No.

  208, PageID # 2096.     It was not necessary for the Government to

  prove that, while traveling to Hawaii, McNeil knew J.B. would be

  at the mall four days later.       All that was necessary to establish

  the intent necessary for the conviction was proof that McNeil

  traveled to Hawaii with the intent to violate the protective

  order.   He did not need to know exactly when or how he would do

  so.   The Government’s post-trial statement about what McNeil

  probably knew or did not know on the plane does not negate the

  intent element and is certainly not exculpatory evidence.

             C.    McNeil Shows No Error With Respect to This Court’s
                   Rejection of His Definition of Intent.

             In his fourth coram nobis petition, McNeil had made

  other arguments with respect to the definition of intent.            This

  court ruled that those arguments were not timely asserted:



                                      11
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 12 of 15   PageID #: 2174



             To the extent McNeil makes other arguments
             about the definition of intent, he fails to
             show why he did not or could not have raised
             those issues on direct appeal or in his
             § 2255 motion. Those arguments therefore
             fail because McNeil fails to satisfy the
             second prong of the coram nobis standard--
             valid reasons exist for not attacking the
             conviction earlier. See Hirabayashi, 828
             F.2d at 604.

  ECF No. 208, PageID # 2097.       McNeil’s reconsideration motion

  shows no error by this court.       Moreover, the Ninth Circuit has

  already ruled that McNeil’s challenge to the jury instruction

  regarding intent to violate the protective order did not show an

  error of fundamental character that would support coram nobis

  relief.   United States v. McNeil, 693 F. App’x 554 (9th Cir.

  2017).

             D.    McNeil’s Reply’s AEDPA Argument is Not Relevant.

             In his Reply, McNeil argues that this court should

  determine whether AEDPA’s requirement that an appellate court

  certify a second or successive § 2255 motion applies here.            This

  court sees no reason to address that subject in the present

  reconsideration ruling.

             In this court’s order, this court noted:

             A petitioner may not seek coram nobis relief
             when § 2255 relief is barred by the
             Antiterrorism and Effective Death Penalty Act
             (“AEDPA”). See Matus-Leva, 287 F.3d at 761
             (“A petitioner may not resort to coram nobis
             merely because he has failed to meet the
             AEDPA’s gatekeeping requirements. To hold
             otherwise would circumvent the AEDPA’s
             overall purpose of expediting the

                                      12
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 13 of 15   PageID #: 2175



             presentation of claims in federal court and
             enable prisoners to bypass the limitations
             and successive petitions provisions.”).

  ECF No. 208, PageID # 2092.       However, this court did not rule

  that McNeil’s fourth coram nobis petition is barred by AEDPA’s

  second or successive requirement.

             While the Ninth Circuit’s guidance recognizes that

  there may be cases in which a coram nobis petition is an attempt

  to evade AEDPA’s gatekeeping requirements, such evasion was not

  the basis of this court’s ruling.        Instead, this court’s

  “timeliness” analysis turned on the second coram nobis element a

  petitioner must demonstrate--“valid reasons exist for not

  attacking the conviction earlier.”        Hirabayashi, 828 F.2d at 604.

  McNeil was required to “explain why he did not seek relief . . .

  , and he is only barred from coram nobis eligibility if he fails

  to show that he had valid reasons for delaying.”          See United

  States v. Kwan, 407 F.3d 1005, 1012 (9th Cir. 2005), abrogated on

  other grounds by Padilla v. Kentucky, 559 U.S. 356 (2010).             This

  court ruled that McNeil had failed to show why he did not or

  could not have raised issues concerning the definition of intent

  on direct appeal or in his § 2255 motion.         See ECF No. 208,

  PageID # 2097.

  IV.        CONCLUSION.

             The court denies McNeil’s motion for reconsideration or

  clarification of this court’s order denying his fourth coram


                                      13
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 14 of 15   PageID #: 2176



  nobis petition.

             Given that ten days was the longest McNeil has waited

  between a prior coram nobis petition becoming final and the

  filing of a new one, this court provides some guidance to him.

             First, “the writ of coram nobis is a highly unusual

  remedy, available only to correct grave injustices in a narrow

  range of cases where no more conventional remedy is applicable.”

  United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007).            The

  writ is “extraordinary, used only to review errors of the most

  fundamental character.”      Id. (quotation marks and citations

  omitted); see also Carlisle v. United States, 517 U.S. 416, 429

  (1996) (“[I]t is difficult to conceive of a situation in a

  federal criminal case today where a writ of coram nobis would be

  necessary or appropriate.” (quotation marks, brackets, and

  citation omitted)).     None of McNeil’s four coram nobis petitions

  established an error of a fundamental nature.

             Second, McNeil is reminded that, should he file a fifth

  coram nobis petition, he must establish a valid reason for not

  having raised arguments earlier.         See Hirabayashi, 828 F.2d at

  604.

             Third, petitions for coram nobis relief should not be

  used in bad faith--to harass the Government by rearguing

  positions rejected in previous proceedings, or for any other

  improper purpose.     In other words, McNeil should be careful not


                                      14
Case 1:02-cr-00547-SOM Document 214 Filed 08/19/21 Page 15 of 15    PageID #: 2177



  to file another petition for coram nobis relief based on

  arguments already rejected by this court or by an appellate

  court.   Should McNeil do so, this court may grant a future

  request for sanctions.      However, this court denies the

  Government’s present request for sanctions with respect to bad

  faith conduct, see ECF No. 212, PageID # 2137, even though McNeil

  has made the same or similar arguments about intent in previous

  petitions.    McNeil is on notice that he might face monetary

  sanctions if he files a future motion in bad faith.

                    IT IS SO ORDERED.

                    DATED: Honolulu, Hawaii, August 19, 2021.




                                /s/ Susan Oki Mollway
                                Susan Oki Mollway
                                United States District Judge

  United States v. McNeil, Crim No. 02-00547 SOM; Civ. No. 21-00212 SOM/RT;
  ORDER DENYING DEFENDANT'S PETITION FOR WRIT OF CORAM NOBIS; ORDER DENYING
  DEFENDANT'S MOTION SEEKING RECONSIDERATION OR CLARIFICATION OF THE ORDER
  DENYING HIS FOURTH PETITION FOR WRIT OF CORAM NOBIS




                                       15
